49 F.3d 606
Hong XUN, Petitioner-Appellant,v.Daniel VASQUEZ, Respondent-Appellee.
No. 92-16943.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Nov. 17, 1994.Decided March 20, 1995.

Appeal from the United States District Court for the Northern District of California;  Thelton E. Henderson, Judge.


1
Before:  ALARCON and HALL, Circuit Judges, and KING*, District Judge.

ORDER

2
Appellant's unopposed motion to dismiss this appeal is hereby granted.  This appeal is DISMISSED.  Each party shall bear its own costs.



*
 The Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation